Citation Nr: 0808276	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  05-04 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability and if so, whether the reopened claim should 
be granted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability and if so, whether the 
reopened claim should be granted.

3.  Entitlement to service connection for a psychiatric 
disability.

4.  Entitlement to service connection for a right leg 
disability.

5.  Entitlement to service connection for a left leg 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to April 
1943.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

A motion to advance this case on the docket due to advanced 
age was granted by the Board in February 2008.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).


REMAND

A March 1946 Board decision denied entitlement to service 
connection for a back disability.  Reopening of the claim was 
denied in an unappealed Board decision of December 2002 based 
on the Board's determination that new and material evidence 
had not been presented.  An unappealed Board decision of 
February 1999 denied entitlement to service connection for a 
bilateral hearing loss disability.  The veteran's claims to 
reopen claims for service connection for a back disability 
and for a bilateral hearing loss disability were received in 
February 2003.  The veteran also seeks to establish 
entitlement to service connection for a psychiatric disorder 
(claimed as "nerves") and for right and left leg disorders.

In a written statement received in September 2007, the 
veteran informed the RO that all of his pertinent medical 
evidence is at the Northport, New York, VA Medical Center.  
He furthermore stated that he continues to be an outpatient 
there, adding that he expects to so remain for the rest of 
his life.  Unfortunately, the claims file includes no records 
from the Northport, New York, VA Medical Center apart from a 
relatively small batch printed in May 2003, covering dates 
from February 2000 to February 2003.  The veteran's own 
September 2007 statement that he continues to receive VA 
outpatient care clearly indicates that there likely are VA 
treatment records dated well after February 2003 that have 
yet to be associated with the claims files.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following action:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant, to include any 
outstanding VA treatment records from the 
Northport, New York, VA Medical Center.  
If it is unsuccessful in obtaining any 
pertinent evidence identified by the 
appellant, the RO or the AMC should so 
inform the appellant and his 
representative and request them to 
provide the outstanding evidence.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be indicated.

3.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
any of the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded the requisite opportunity to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.  

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  The veteran need take no action 
until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



